OPINION
SEARS, Justice.
After a jury trial, appellant was convicted of voluntary manslaughter. Tex.Penal Code Ann. § 19.04 (Vernon 1989). The jury assessed punishment at ten years imprisonment, and made an affirmative finding of the use of a deadly weapon, namely a knife. On appeal, appellant raises three points of error. In her first two points, she alleges that the State’s use of peremptory strikes violated her constitutional rights under Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). She also claims in her third point that the trial court abused its discretion by considering the prosecutor’s performance in a previous trial when determining his credibility. We affirm.
In Batson, the United States Supreme Court reaffirmed that the State’s purposeful use of peremptory challenges in a racially discriminatory manner violates the equal protection clause of the fourteenth amendment. Once a defendant makes a pri-ma facie showing of the State’s discriminatory use of peremptory challenges, the burden shifts to the State to give a neutral explanation for the peremptory challenges. Batson, 476 U.S. at 96-98, 106 S.Ct. at 1722-24; Linscomb v. State, 829 S.W.2d 164, 165 (Tex.Crim.App.1992). To codify and implement Batson in Texas, the legislature enacted Tex. Code Crim.Proc.Ann. art. 35.261 (Vernon 1989).
In the present case, the record shows that the following exchange occurred just after the names of the twelve jurors were called:
DEFENSE COUNSEL: Your Honor, could we approach the bench?
THE COURT: All right.
(Whereupon counsel approached the bench and the following discussion ensued outside the hearing of the jury.)
THE COURT: On the first row did you strike any blacks?
PROSECUTOR: No. 2, No. 13, and No. 14 because she didn’t have — she filled out the Juror Information form and listed her name incorrectly under “Husband or Wife’s Name.”
THE COURT: She did what?
PROSECUTOR: She filled out the Juror Information Form incorrectly.
THE COURT: Well, she said she’s Patricia Ann Cole and listed her husband as Patricia Ann Cole.
Do you have any response, Mr. Stripling [defense counsel]?
DEFENSE COUNSEL: Judge, absent the fact she put her name up there, it says “Husband or Wife’s Name,” and she could have made a mistake and put her name up *189there. I don’t think that’s an adequate cause to strike her, Your Honor, under Batson.
THE COURT: I will overrule your motion on that one.
Article 35.261 of the Code of Criminal Procedure provides, in part, as follows:
(a) After the parties have delivered their lists [of peremptory challenges] to the clerk ... and before the court has impan-elled the jury, the defendant may request the court to dismiss the array and call a new array in the case.
Tex.Code CRIm.Proc.Ann. art. 35.261 (Vernon 1989). Appellant’s counsel failed to follow this procedure. He merely asked to approach the bench, and the trial court began to question him. There is nothing in the record to show that appellant’s counsel objected to the jury panel and/or requested a Batson hearing. There is no oral or written Batson motion. When a party intends to complain of any error, they must present “a timely request, objection or motion,” and state the specific grounds in order to preserve the complaint for appeal. Tex.R.App.P. 52(a). This record does not contain a timely request, objection or motion. Further, we do not consider the colloquy that is in the record as evidence of a Batson hearing. We hold that appellant failed to properly preserve any error with regard to the possible racial motivation behind the peremptory challenges exercised by the prosecutor. See Hinojosa v. State, 780 S.W.2d 299, 301 (Tex.App.—Beaumont 1989, pet. ref'd).
Appellant cites Hill v. State, 827 S.W.2d 860 (Tex.Crim.App.), cert. denied, — U.S. -, 113 S.Ct. 297, 121 L.Ed.2d 221 (1992) to support her claim. Hill holds that when the prosecutor has articulated his reasons for the challenged peremptory strike and the trial court has ruled on the ultimate question of intentional discrimination, the issue of whether a prima facie case was established is moot. Id. at 865. However, in Hill, the defendant properly preserved his complaint; he objected, moved that the jury be dismissed, and called for a new array. Hill v. State, 787 S.W.2d 74, 75 (Tex.App.—Dallas 1990), aff'd, 827 S.W.2d 860 (Tex.Crim.App.1992). Here, there is simply no evidence in the record that a Batson motion was made or that appellant requested the court to dismiss the array or call a new one. Obviously something occurred because the court asked the State a question regarding striking “blacks.” However, the record is too thin to support a claim of reversible error. Finding appellant’s Bat-son complaints are not properly preserved for this court, we overrule her first and second points of error.
Appellant complains in her third point of error that the trial court erroneously considered the prosecutor’s performance at a previous trial in making its determination that the State did not purposefully discriminate. Based upon the record before us and our analysis of appellant’s first two points of error, we find that appellant has also waived her third point. However, had the point been properly preserved, our review of the record fails to support appellant’s contention. Because the trial judge is the fact finder and determines the issue of credibility, we cannot say that it is error for the court to consider its past experiences with a prosecutor in evaluating his credibility. We overrule appellant’s third point of error.
We affirm appellant’s conviction.
MURPHY, J., dissents.